DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata US 2014/0353905 (“Takahata”) in view of JP 06016271 (“JP ‘271”).
Regarding claim 1, Takahata disclosed an image reading apparatus, comprising: 
a feed tray (including 9A, 21) configured to support sheets for being fed, the feed tray comprising a movable plate configured to move in a vertical direction between a standby position and a feedable position being higher than the standby position according to an amount of the sheets supported by the feed tray (Figure 2); 
a conveyance guide (seen in Figure 2) configured to guide the sheets conveyed from the feed tray; 
a feed roller (41) movable in the vertical direction, the feed roller being configured to feed the sheets supported by the feed tray to be conveyed along the conveyance guide, a positional relation between the feed roller and an uppermost sheet in the 
a separator (42, 20) configured to nip and separate the sheets fed by the feed roller from one another and convey the sheets separately along the conveyance guide; 
a reading sensor (including 3) configured to read images of the sheets conveyed along the conveyance guide; and 
a controller configured to control at least rotating-and-stopping movements of the feed roller and the separator and ascending-and-descending movements of the movable plate (see at least paragraphs 0057, 0062, and 0078).
Takahata does not specify conducting vibrating actions.  JP ‘271 teaches a feed roller feeds sheets, and a controller is configured to conduct a vibrating action (via 9 or 12), in which a movable plate located at a feedable position is moved to ascend and descend for a plurality of times (see the abstract).  The controller is configured to conduct the vibrating action to move the movable plate within a range, in which the movable plate does not descend to be lower than the feedable position, before the separator nips the sheets fed by the feed roller since at lower than the feedable position the device would not be operable.  The controller is configured to end the vibrating action before the separator nips the sheets fed by the feed roller (when the sheet is detected by sheet sensor 6.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of JP ‘271 within Takahata to more accurately feed sheets at high speed as taught by JP ‘271.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/           Primary Examiner, Art Unit 3658